 



Exhibit 10.6a

     
(BANK ONE LOGO) [p70639p7063900.gif]
  Correction Amendment to Credit Agreement

This agreement is dated as of November 10, 2004, by and between Cavco
Industries, Inc. (the “Borrower”) and Bank One, NA, with its main office in
Chicago, IL (the “Bank”), and its successors and assigns. The provisions of this
agreement are effective on the date that this agreement has been executed by all
of the signers and delivered to the Bank (the “Effective Date”). This is a
Correction Amendment to Credit Agreement and supercedes and replaces that
certain Amendment to Credit Agreement (“Prior Amendment”) dated as of July 13,
2004 between Borrower and Bank wherein certain mistakes were made in the
amending provisions of the Prior Amendment. The Prior Amendment is hereby
rendered null and void and of no force or effect.

WHEREAS, the Borrower and the Bank entered into a credit agreement dated
September 17, 2003, as amended (if applicable) (the “Credit Agreement”); and

WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth below;

NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:



1.   DEFINED TERMS. Capitalized terms not defined herein shall have the meaning
ascribed in the Credit Agreement.   2.   MODIFICATION OF CREDIT AGREEMENT. The
Credit Agreement is hereby amended as follows:



  2.1   From and after the Effective Date, the provision in the Credit Agreement
captioned 1.2 Non Usage Fee. is hereby amended and restated as follows:        
Non-Usage Fee. The Borrower shall pay to the Bank a non-usage fee on the average
daily unused portion of Facility A at a rate of 0.15% per annum, payable in
arrears within fifteen (15) days of the end of each calendar quarter for which
the fee is owing, beginning October 1, 2004 and continuing thereafter.     2.2  
From and after the Effective Date, the provision in the Credit Agreement
captioned 1.3 Borrowing Base. is hereby deleted in its entirety.     2.3   From
and after the Effective Date, the provision in the Credit Agreement captioned
Financial Reports A. is hereby deleted in its entirety.     2.4   From and after
the Effective Date, the provision in the Credit Agreement captioned Financial
Reports B. is hereby deleted in its entirety.     2.5   From and after the
Effective Date, the provision in the Credit Agreement captioned Financial
Reports C. is hereby amended and restated as follows:

C.      Via either the Edgar System or its Home Page, within ninety (90) days
after the timely filing of its Annual Report on Form 10-K for the fiscal year
then ended with the Securities and Exchange Commission, the financial statements
for such fiscal year as contained in such Annual Report on Form 10-K and, as
soon as it shall become available, the annual report to shareholders of the
Borrower for the fiscal year then ended.



  2.6   From and after the Effective Date, the provision in the Credit Agreement
captioned Financial Reports D. is hereby amended and restated as follows:

D.      For each fiscal quarter other than the last fiscal quarter of each
fiscal year, via either the EDGAR System or its Home Page, within forty-five
(45) days after the timely filing of its Quarterly Report on Form 10-Q for the
fiscal quarter then ended with the Securities Exchange Commission, copies of the
financial statements for such fiscal quarter as contained in such Quarterly
Report on Form 10-Q.



  2.7   From and after the Effective Date, the provision in the Credit Agreement
captioned Financial Reports E. is hereby amended as follows: the portion of the
provision now reading “Via either the EDGAR System or its Home Page, promptly
after the same become publicly available,” is hereby replaced with the
following:

 



--------------------------------------------------------------------------------



 



      Via either the EDGAR System or its Home Page, within forty-five (45) days
after the same become publicly available,     2.8   From and after the Effective
Date, the provision in the Credit Agreement captioned 4.13 Compliance
Certificate is hereby amended and restated to read as follows:

4.13 Compliance Certificate. Provide the Bank, within forty-five (45) days after
the end of the first three fiscal quarters of each fiscal year and within ninety
(90) days after the end of each fiscal year, with a certificate executed by the
Borrower’s chief financial officer, or other officer or person acceptable to the
Bank, certifying that, as of the date of the certificate, no event of default
exists under any provision of this agreement.



  2.9   From and after the Effective Date, the following provision is hereby
added to the Credit Agreement to Section 5.2 of the Credit Agreement:

M.      Fixed Charge Coverage Ratio. Permit as of each fiscal quarter end, its
ratio of net income before taxes, plus amortization, depreciation, interest
expense, rent and operating lease payments minus any Distributions and Capital
Expenditures, for the twelve month period then ending, to prior period current
maturities of long term debt and capital leases, interest expense, taxes, rent
and operating lease payments for the same such period, to be less than 1.50 to
1.00.



  2.10   From and after the Effective Date, the following provisions are hereby
deleted in their entirety from the Credit Agreement: 5.2 A. Dividends; 5.2 K.
Capital Expenditures; and 5.2 L. Debt Service Coverage Ratio.     2.11   From
and after the Effective Date, the provision in the Credit Agreement captioned
5.2 I. Investments is hereby amended and restated to read as follows:

I.      Investments. Except as provided in section 5.3 hereof, invest in, or
purchase, create, form or acquire any interest in, any other enterprise or
entity.



  2.12   From and after the Effective Date, the following is hereby added to the
Credit Agreement:



  5.3   Without the Bank’s consent, the Borrower may:

A.       Acquisitions. Purchase or acquire any securities, limited liability
company interest or partnership interest (or warrants or other options or rights
to acquire the same) of, or make any loans or advances to, any person, firm,
limited liability company, partnership or corporation, except for a purchase,
acquisition, loan or advance, where (i) the Borrower has provided to the Bank
pro forma statements demonstrating to the Bank that such purchase, acquisition,
loan or advance will not result in the Borrower being out of compliance with any
financial or other covenant contained herein, (ii) such purchase, acquisition,
loan or advance does not exceed $5,000,000.00, and (iii) such purchase,
acquisition, loan or advance and all other such purchases, acquisitions, loans
and advances do not exceed $7,500,000.00 in the aggregate for the then current
fiscal year.



3.   RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and
the Credit Agreement shall remain in full force and effect as modified herein.  
4.   BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants that (a) the representations and warranties contained in the Credit
Agreement are true and correct in all material respects as of the date of this
agreement, (b) no condition, act or event which could constitute an event of
default under the Credit Agreement or any promissory note or credit facility
executed in reference to the Credit Agreement exists, and (c) no condition,
event, act or omission has occurred, which, with the giving of notice or passage
of time, would constitute an event of default under the Credit Agreement or any
promissory note or credit facility executed in reference to the Credit
Agreement.   5.   FEES AND EXPENSES. The Borrower agrees to pay all fees and
out-of-pocket disbursements incurred by the Bank in connection with this
agreement, including legal fees incurred by the Bank in the preparation,
consummation, administration and enforcement of this agreement.   6.   EXECUTION
AND DELIVERY. This agreement shall become effective only after it is fully
executed by the Borrower and the Bank, and the Bank shall have received from the
Borrower the following documents: Note Modification Agreement.

2



--------------------------------------------------------------------------------



 



7.   ACKNOWLEDGEMENTS OF BORROWER. The Borrower acknowledges that as of the date
of this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement on or
prior to the date of this agreement. The Borrower fully, finally and forever
releases and discharges the Bank and its successors, assigns, directors,
officers, employees, agents and representatives from any and all claims, causes
of action, debts and liabilities, of whatever kind or nature, in law or in
equity, of the Borrower, whether now known or unknown to the Borrower, which may
have arisen in connection with the Credit Agreement or the actions or omissions
of the Bank related to the Credit Agreement on or prior to the date hereof. The
Borrower acknowledges and agrees that this agreement is limited to the terms
outlined above, and shall not be construed as an agreement to change any other
terms or provisions of the Credit Agreement. This agreement shall not establish
a course of dealing or be construed as evidence of any willingness on the Bank’s
part to grant other or future agreements, should any be requested.   8.   NOT A
NOVATION. This agreement is a modification only and not a novation. Except for
the above-quoted modification(s), the Credit Agreement, any loan agreements,
credit agreements, reimbursement agreements, security agreements, mortgages,
deeds of trust, pledge agreements, assignments, guaranties, instruments or
documents executed in connection with the Credit Agreement, and all the terms
and conditions thereof, shall be and remain in full force and effect with the
changes herein deemed to be incorporated therein. This agreement is to be
considered attached to the Credit Agreement and made a part thereof. This
agreement shall not release or affect the liability of any guarantor of any
promissory note or credit facility executed in reference to the Credit Agreement
or release any owner of collateral granted as security for the Credit Agreement.
The validity, priority and enforceability of the Credit Agreement shall not be
impaired hereby. To the extent that any provision of this agreement conflicts
with any term or condition set forth in the Credit Agreement, or any document
executed in conjunction therewith, the provisions of this agreement shall
supersede and control. The Bank expressly reserves all rights against all
parties to the Credit Agreement.

              Borrower:
 
            Cavco Industries, Inc.
 
       

  By:   /s/ Sean K. Nolen

       

      SEAN K. NOLEN                      CFO

       

      Printed Name                             Title
 
            Date Signed: 11/15/04
 
            Bank:
 
            Bank One, NA, with its main office in Chicago, IL
 
       

  By:   /s/ Sanat B. Patel

       

      SANAT B. PATEL                      VP

       

      Printed Name                                Title
 
            Date Signed: 11/22/04

3